Case 1:18-Cv-00178-T.]C Document 1-1 Filed 1.2/26/18 Page 1 of 8

A. Cliff_ord EdWards'

    
 

. ~r‘“~; s Tr‘ " l-',-
ROgEi' W. Fl'le].E ' D-:-SER:\. ; HALJ. 1 T_l;-/r/
]0111'1 W. Edwards .
EDWARDS, F.Rlcl<LE at CULVER- f ?€.‘,IB UBT F\.F: 11 LH
1648 Pol'y Driv'e, Suite 206 F l L E D
Bil].ings, Montana 59102 lBY *
Telephone: (406) 256-8155 _"_0"§ FU`T”\;'__"

Pacsimile: (406) 256-8159

MONTA_NA 'I'I-IIR'_I'EENTH ]`U'DICIAL DISTRICT COURT
YELLOWSTONE COUNT_Y '

CUMBERLAND HI'LL Cause_NcD V 1 8 ' 1 5 3 9
HOM'EOWNERS' Assoc:rAnoN, aka,
CUMBERLAND HILL TOWNHOME 111de D@PT- 3
AssOCIA"HON,

' coMPLAINT AND DEMAND_
mainsff, ych wm TRIAL

VS.` n
QBEINSURANC-E CORPORAIION;,
CONMUNTI'Y A'SSOCIATION
UNDERWRITERS QF- AMERICA-,
INC., and JOHN D.O_Es `I-V,

Defend_an"ts.

 

 

COMES NOW the P]__aintiff, Cumberlarid Hi]l .Homeowners’ Association, aka,:
Cumbe'r]an'd_ H111 Townhome'Assoc:iatio'n,, by §nd through its attorneys of record,- `
Edwards, Frickle &c Ct§lver, and for its complaint against the Defendants, QB_E lnsurartce
' Corp:orat'ton and -C`onmunity Association U_nderwrit_ers of América, Inc_.,` cémflaitt ends

allege as-fo]_low,s:_‘

Case 1:18-Cv10017_8-T.]C. Document -1-1' Filed 12/26/18 Page 2 of 8

FACTUAL ALT_.EGATION§ CQMMON TO ALL COUN'l_`S

1. ` The Plaintiff,-Cumberland Hill Homeowners’ Association, aka Cumberland
Hi'll Townhome Association, (hereinafter '.'Cumberland I'lill”) was at all times relevant
hereto a l\/Iontana non profit corporation located in Billings, Yellowstone County',

Montana. l
2. -Defendant QBE Insurance Corporaiion (herein'aftei' ”QBE”), Was, .at all
' times relevant hereto, a licensed insurer authorized to transact insurance in the State 'of

Montana. n

3. Defen_dant Community Association '_Underw.riters of 'America, Inc. 1
. (hereinafter ”Community”) is a foreign profit corporation with its principle place of
business in Newtown, Pennsylvania. -
4. The _ true names and capacities of _]ohn Does I-V_ are unknown to_ the
Plaintiff, who therefore -sue said Defendants underr- these fictitious names. _- :'.{__J_n
information and belief,. Deferidants ]ohn Does I-V, inclusive, (i') directly participated in or
assisted 'in 'the performance of the vvrongful acts and omissions described herein,
although the full extent of their involvement is unknown at this time, OR (ii) conspired
with the named parties in this case to perform the wrongful acts and omissions described
below, although the full extent of their involvement is unknown at this time, OR (iji) acted

as principals or agents actual or ostensible, of other named parties in this case in

performing the wrongful acts and omissions described below, although the full extent of

COMPLAINT AND _DEMAND FOR JUR.Y TR]'.AL -.PAGB - 2

Cas_e 1:18-Cv-001_78-T.]C Document 1-'1 Filed_ 12/26/18' Page 3 of 8

their involvement is unknown at this time. Plaiiii:iff thus believes that lDefendants Iohn
Does I-V, inclusive are liable for the damages and other relief sought-in this case as
participants co-conspirators, principals, or agents, or are otherwise necessary or
indispensable parties to adjudication of the issues involved in this case. When the true
names and capacities of john Does I-V, inclusive have been ascertained, appropriate
mandates areas claim win be slea. l

5. ' Cumberland Hill Was organized for the purposes of, among other -things,
administering the Cumberland I-li]l Townhomes' covenants,_restrictions, and easements;
ownership and maintenance of common elements; and the promotion of the general
We_lfare and well being of the Cumberland* I-Iill Townhomes to include purchasing
property insurance for Cumberland I'Iill’s premises

. 6. Onl"'ebruary 22, 2016, Cu.mberland Hi]l entered into a contract of insurance

with Defendants Whereby said Defendants insured Cumberland Hi]l's premises Which. n
are located in Billings,'Ye]lowstone County, Montana for, among other things, loss__or
damage as a result of hail. n

7 . The Defendants, and each of them, represented and assured Cumberlar__td
Hill that in the event of a loss, that the Defendants would pay Cumberland l-Iill- for _s__aid
loss to Cumberland H.ill's premises in conformity with .Montana statutes governing-such _
- insurance as well as the insurance contract n
v 8._ ' Cumberland Hill believed and relied on the promises and representations

COMPLAINT A.ND DEMAND FOR mY TB.`IAL - PAGE - 3

'Case 1:18-Cv-00178-T.]C Document 1-1 Filed 12/26/18 Page 4 of 8

of the defendants and each of them, who had become bound under Montana law to
' cover Cumberland l-lill’s premises pursuant to the insurance contract The Defendants,
and each di them, represented and assured Cumberland Hill that in the event of a loss,
‘ that the Defendants would pay for such loss pursuant to Montana law and the contract
of insurance Plaintiff had a right to rely on the Defendants; representations and
assurances in making their decision to purchase and pay premiums for the insurance

9. .On or about May 22, 2016, Cumberland Hill's premises Were hailed"on,
suffering measurable damage, and Cumberland Hills promptly submitted a notice of loss
to the befendants on or about May 23, 2016.

10. Subsequentiy, on or about March 25, 2017, Cumberland Hill submitted an
additional notice of loss to Defendants for hail damage to Cumberland Hill's premises a_s
a result of the May 22, 2016, hail storm. However, in spite of Cumberland Hill's demand,
the Defendants on April 3, 2018, refused and continue to' refuse and thus, wrongfully
deny Cumberland I-Iill’s request for payment

CO ONE

Plaintiff realleges and incorporates by reference the above paragraphs and further '
allege as follows:

1'1. _ Defendants and-each of _thembr-eached their contract With Cumberland Hill -

by failing to provide insurance coverage to Cumberland I-Iill_for its loss pursuant to

Montana law, the contract-of insurance, and as promised `and represented by said

coraman AND DEMAND roa mar nuAL - PAea - 4

Case 1:18-Cv-001_78-T.]C Docum_ent 1-1_l Filed 12/26/18 Page 5 of 8

_ Defendants.'

12. As a result of Defendants’ Wrongful failure to perform pursuant to Montana
law, the insurance contract, andy as promised and represented,- Cumberland I-lill has
suffered severe financial injury and has otherwise been adversely affected by Defendants'

n breach of its contract and are liable to Cumberland Hill for dall damages available under n
n Montana law.
coUNT Two.

Plaintiff realleges the allegations of Count One and further alleges as follows:

13. ' The contract of insurance between Cumberland Hill and' Defendants
involved a special relationship as that term is defined under Montana lawl.

14. Defendants and each of them had a duty to act honestly and observe
reasonable commercial standards of fair dealing in the trade With respect to their contract
with Cumberland Hi]l. '

_-15. Defendants used their discretion conferred by the contract t_o act-
dishonestly and outside of accepted commercial practices 'I`his conduct by Defendants
has deprived Cumberland Hill of the benefits -of said contract

l6. Defendahts violated their duties and obligation owed to Cumberland Hill

'by virtue of their insuring agreement and as such breached their contract of insurance
with Cumberland Hill by failing to provide insurance coverage to Cumberland Hi]l for

` its loss and/or expense pursuant to Montana law, the contract 'of insurance and;as

COMPLA`INT AND DEMAND_ FOR. J'UR.Y T'RIAL -PAGE - 5

' Case 1:18-Cv-00178-T.]C Document 1-1 Filed 12/26/18 Page60f8

promised and represented by D_e'_fendants. Defeirdants' conduct in these regards was
malicious as that term i`s defined in terms of punitive damage law in Montana.

l'?. las a result of Defendants' Wrbngful failure to perform pursuant to Montana
law, the insurance contract, and‘as promised and representedl Cumberland Hill has
Suffered and continues to suffer substantial m]ury and damage for which Defendants and -
each of them are`liahle to Cumberland I-l'ill for all damages available under Montana law '
including but not limited punitive and compensatory damages

MNLHR_E_E `

hiamuff realleges the allegations of Count One and Two and further alleges as_
follows: -

18. Defendants and each of_them have a duty to pay Cumberland I-lill the fqu '
amount of coverage applicable under the parties' contract of insurance

19. Defendants Were negligent in representing to Cumberland l'li]l that said n
insurance companies Would pay the full amount of applicable coverage pursuant to the .
` contract of insurance

20. Defendants’ acts and omissions in negligently misrepresenting `and/or
intentionally supplying false information to Cumb erland ilill Was done maliciously and -
With _an intentional disregard for the facts which created a high probability lthat
cumberland nn would street injury and arrange .Altemaavely, aaa oaanaane

deliberately proceeded »to act in conscious and intentional disregard or deliberately '

' coMPLAmr'AND DEMAND ron mar ramL - PAGE - 6

Case 1:18-Cv-00178-T.]C Document 1-1 Filed 12/26/18 Page 7 of 8

' proceeded to act with indifference to the high probability of that injury and damage

21. As a result of the negligence of Defendants,1 and each of them, Cumberland '
Hill has suffered and continues to suffer severe injuryand damage and is entitled not
only to actual damages as shall be proven at trial, but also to punitive damages from
lf)efendants. n

C(dUNTF UR `

_Plaintiff realleges the allegations of Count One, Two, and Three and further alleges
as follows:

22. Defendants, and each of them, owed duties to Cumberland l-lill, under
Montana law, embodied in the Unfa.i.r Trade l?ractices Act, §33-1£i-201,_MCA, et. seq.,
which governs the conduct and activities of individuals as well as insurance companies
in this State.

23'. Defendants breached their duties and obligations owed to Cumberland Hill
by their violations of Montana's T_lnfair Trade Practices Act, to include, but not limited to,
misrepresenting pertinent facts or policy provisions relating to the coverages at issue;
refusing to pay clairris_without conducting a reasonable investigation based upon-all
available information,' failing to affirm or deny coverage of the claim within a reasonable _
time; neglecting to attempt in good faith to effectuate prompt,` fair, and equitable
settlement of the claim in Which liability has become reasonably clear.

24. Defe.ndants' actions as described in the preceding paragraphs are _and

coirPLamTAND`Dsr/mnn ron mnYrmAL-PAGE ri " `

Case 1:18-0\`/¢00178-T.]C Document 1-1 Fi|'ed 12/26/18 Page 8 of 8 _

continue to_be malicious as that word is given efficacy by Montana law,_ and such _
malicious breaches of duties and ‘obligat:ions D`efendants, and each of them, has owed
and continues to owe Cumberland Hill and entitles Cumberland I-lill to an award of all
compensatory damages allowed byr Montana law, as well as punitive damages of
sufficient size and monetary amount under the financial circumstanceslof Defend_ants‘
and their conduct and misconduct in this entire matter,' so_ as to properly discharge and
serve the salutary purposes of punitive damages under Mon`tana law.

WHEREPORE, Plaintiff prays judgment against Defendants and each of them, for
all damages to Which P_laintiff is entitled to under Montana law in such categories and in
such amounts as will be furnished Defendants, added by amendment to this complaint,_
or by amendment to these pleadings by virtue of the Pinal Preh‘ial'Order. In addition,
Plaintiff is entitled to punitive or exemplary damages because of the character of
Defendants' wrongful acts and/or omissions in such amounts as seems just and proper to '

their jury under the circumstances presented _at trial

 

DEMAND FOR-‘ Y TRIAL

Plaintiff demands trial by jury of all of the issues in this action.

 

DATED ads /5/ day of oaober, 2018. - _

anwsans\sr’dcl<rs s :7vsa

By: r_:e n - _/{_7_/#/:..¢_!4
s dillard a`dwards

Roger W. Fricl<le
lohn W. Edwards

corrPLAINT AND DBMANI)_ ron mar nuA_L - ease - s

